Citation Nr: 0206006	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  01-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an effective date prior to February 17, 2000, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to an increased rating for PTSD, 
currently rated as 30 percent disabling, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to service connection 
for PTSD effective from February 17, 2000, and assigned a 
schedular evaluation of 30 percent disabling.  A notice of 
disagreement was received in February 2001, a statement of 
the case was issued in May 2001, and a substantive appeal was 
received in November 2001.  

The Board is undertaking additional development of the issue 
of entitlement to an increased rating for PTSD, currently 
rated as 30 percent disabling, pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing this issue.

In a written statement received in February 2002, the 
veteran's representative advanced contentions regarding a 
claim of service connection for tinnitus, to include whether 
the June 1979 rating decision that denied service connection 
for tinnitus was clearly and unmistakably erroneous (CUE); 
gunshot wound to the abdomen; and gunshot wound to the right 
leg, to include whether the June 1979 rating decision that 
failed to grant service connection for gunshot wound to the 
right leg involved CUE.  These matters are referred to the RO 
for appropriate action. 



FINDINGS OF FACT

1.  In a June 1979 rating decision, the RO denied entitlement 
to service connection for a psychiatric disability; a notice 
of disagreement was not received to initiate an appeal from 
that determination.

2.  In July 2000, the veteran first conveyed to VA an intent 
to seek entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to February 17, 2000, for a grant of service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.157, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation with 
respect to the issue of entitlement to an effective date 
prior to February 17, 2000, for a grant of service connection 
for PTSD.  The record in this case includes service records, 
various communications from the veteran over the years, 
rating decisions, and VA medical records.  Although the 
veteran's representative has requested certain VA medical 
records dated from 1998 on, under the particular facts of 
this case such records would not have any bearing on the 
effective date issue.  The Board therefore finds that no 
action is necessary to obtain such VA medical records.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for the 
assignment of an earlier effective date.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of this claim and has notified the claimant of 
the information and evidence necessary to substantiate his 
claim.  Consequently, this issue need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, with respect to the 
issue of an earlier effective date for the grant of service 
connection for PTSD, where there has been substantial 
compliance with the new legislation and the new implementing 
regulation, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Analysis

The veteran is claiming entitlement to an effective date 
prior to February 17, 2000, for the grant of service 
connection for PTSD.  However, neither the veteran nor his 
representative have articulated any basis for their belief 
that an earlier effective date is warranted.  

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  

The veteran was discharged from service in September 1969.  
He filed an initial claim for service connection for a 
"nervous condition" in February 1979.  A June 1979 rating 
decision denied service connection for psychiatric 
disability.  The veteran did not file a notice of 
disagreement to initiate an appeal from that determination, 
and it therefore became final.  38 U.S.C.A. § 7105(c).

Although written communications were received from the 
veteran over the years in connection with other service-
connected disabilities, it was not until July 18, 2000, that 
a communication was received requesting service connection 
for PTSD.  By rating decision in December 2000, the RO 
granted service connection for PTSD effective from February 
17, 2000. 

From a reading of applicable laws and regulations, it appears 
to the Board that the proper effective date for the grant of 
service connection would be July 18, 2000, the date the 
veteran's PTSD claim was received.  Whether or not this was 
considered a new claim or a claim to reopen a prior final 
decision, the result would be the same under 38 U.S.C.A. 
§ 5110(a).  However, it appears from a reading of the May 
2001 statement of the case that the RO applied the provisions 
of 38 C.F.R. § 3.157 to look to the year period prior to the 
receipt of the claim on July 18, 2000. 

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Under 38 C.F.R. 
§ 3.157(b), once a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  

The Board is unable to find that the provisions of 38 C.F.R. 
§ 3.157 allow for assignment of an earlier effective date in 
this case.  The initial denial of service connection for 
psychiatric disability was denied on the basis that there was 
no psychiatric disability present, not that there was a 
psychiatric disability not compensable in degree.  There is 
therefore no legal basis for finding that any medical records 
dated prior to receipt of the formal PTSD claim on July 18, 
2000, could be accepted as an informal claim under 38 C.F.R. 
§ 3.157.  

In view of the above, while the RO may have interpreted 38 
C.F.R. § 3.157 as allowing assignment of an effective date of 
February 17, 2000, for the grant of service connection, the 
Board finds that entitlement to a date prior to that is not 
warranted. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

